DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 11/19/2020.
Claims 1-23 are pending. Claims 1, 22, and 23 are independent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US2013/0332836) in view of Penha (US2016/0360116).

In regards to claim 1, Cho substantially discloses a method, comprising: 
at an electronic device with a display and a touch-sensitive surface (Cho fig. 2A para[0032]):  
in response to detecting the first input, displaying an editing user interface for the respective display mode on the display (Cho para[0122], displays editing interface), wherein: 
the editing user interface for the respective display mode is configured to change which images are included in the media item when the media item is displayed in the respective display mode (Cho para[0127], displays selected partial sequence of images); and 
the editing user interface for the respective display mode concurrently displays: 
Cho Fig. 1 para[0030], displays image 25 of sequence of image in first area); 
a second area, distinct from the first area (Cho fig. 1 100 para[0029], display area 100 distinct from display area 25), that includes: 
representations of images in the sequence of images (Cho fig. 2A para[0029], displays representation of sequence of images in timeline 100), 
a user-adjustable begin-trim affordance that indicates a first boundary for playback through the sequence of images (Cho para[0039], affordance 110 marks first frame in editing interval), and 
a user-adjustable end-trim affordance that indicates a second boundary for playback through the sequence of images (Cho para[0039], affordance 120 marks last frame in editing interval);
 while displaying the editing user interface for the respective display mode: 
adjusting the media item in accordance with one or more editing inputs (Cho para[0127], edits media item according to edited playback attributes). 
Cho does not explicitly disclose displaying, in a first user interface on the display, one or more images from a media item that corresponds to a sequence of images in a respective display mode, wherein the respective display mode is one of a plurality of user-selectable display modes for the media item that corresponds to the sequence of images; 
while displaying the one or more images from the media item in the respective display mode, detecting a first input; 
detecting an input to exit the editing user interface for the respective display mode; 
exiting the editing user interface for the respective display mode; and 
displaying the adjusted media item in the respective display mode in the first user interface.  
Penha para[0232], displays sequence of images in selected display mode); 
while displaying the one or more images from the media item in the respective display mode, detecting a first input (Penha para[0524], while displaying images, detects user input to enter editing mode); 
detecting an input to exit the editing user interface for the respective display mode (Penha para[0671], detects input to exit editing mode); 
exiting the editing user interface for the respective display mode (Penha para[0671], exits editing mode to selected playback mode); and 
displaying the adjusted media item in the respective display mode in the first user interface (Penha para[0671], displays edited media item in selected playback mode).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined editing method of Cho with the display method of Penha in order to expand interaction with images (Penha para[0006]).

In regards to claim 2, Cho as modified by Penha substantially discloses the method of claim 1, wherein the first area displays a preview of the media item that shows how the media item will be displayed in the respective display mode, wherein the preview includes content from multiple images in the sequence of images (Cho para[0030]).  

In regards to claim 3, Cho as modified by Penha substantially discloses the method of claim 1, wherein the editing user interface for the respective display mode concurrently displays Cho para[0041]).  

In regards to claim 4, Cho as modified by Penha substantially discloses the method of claim 1, including: 
while displaying the editing user interface for the respective display mode, detecting an input that corresponds to adjustment of the begin-trim affordance (Cho para[0044]); and, 
while detecting the input that corresponds to adjustment of the begin-trim affordance, ceasing to display a preview of the media item in the respective display mode in the first area and displaying, in the first area, a representation of an image that corresponds to a location of the begin-trim affordance in the representations of the sequence of images (Cho para[0044]).  

In regards to claim 5, Cho as modified by Penha substantially discloses the method of claim 4, including: 
detecting an end of the input that corresponds to adjustment of the begin-trim affordance (Cho para[0044]); and, 
in response to detecting the end of the input that corresponds to adjustment of the begin-trim affordance, displaying a second preview of the media item in the respective display mode in the first area, wherein the second preview includes a subset, less than all, of the images in the sequence of images, wherein the subset does not include images in the sequence of images that occur before an image that corresponds to a current position of the begin-trim affordance (Cho para[0047]).  

In regards to claim 6, Cho as modified by Penha substantially discloses the method of claim 1, wherein, in accordance with a determination that the respective display mode is a loop display mode, the editing user interface for the respective display mode that is displayed in 
displaying the sequence of images looping in the first area in the editing user interface for the loop display mode (Penha para[0248]); 
while displaying the sequence of images looping in the first area in the editing user interface for the loop display mode, detecting an input on the begin-trim affordance (Penha para[0248]); and, 
while detecting the input on the begin-trim affordance: 
ceasing to loop the sequence of images in the first area (Penha para[0248]); 
adjusting a position of the begin-trim affordance in the second area in accordance with the input on the begin-trim affordance (Penha para[0658]); and 
displaying, in the first area, an image in the sequence of images that corresponds to the position of the begin-trim affordance in the second area (Penha para[0658]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined editing method of Cho with the display method of Penha in order to expand interaction with images (Penha para[0006]).

In regards to claim 7, Cho as modified by Penha substantially discloses the method of claim 6, including: detecting an end of the input on the begin-trim affordance (Penha para[0248]); and, 
in response to detecting the end of the input on the begin-trim affordance, displaying a subset, less than all, of the images in the sequence of images looping in the first area, wherein the subset does not include images in the sequence of images that occur before an image that corresponds to the adjusted position of the begin-trim affordance (Penha para[0248]).  
Penha para[0006]).
 

In regards to claim 8, Cho as modified by Penha substantially discloses the method of claim 1, wherein, in accordance with a determination that the respective display mode is a back-and-forth display mode, the editing user interface that is displayed in response to detecting the first input is an editing user interface for the back-and- forth display mode, and the method includes: 
displaying the sequence of images repeatedly playing forward and then backward in the first area in the editing user interface for the back-and-forth display mode (Penha para[0248]); 
while displaying the sequence of images repeatedly playing forward and then backward in the first area in the editing user interface for the back-and-forth display mode, detecting an input on the begin-trim affordance; and, while detecting the input on the begin-trim affordance: 
ceasing to play the sequence of images forward and then backward in the first area(Penha para[0248]);
 adjusting the position of the begin-trim affordance in the second area in accordance with the input on the begin-trim affordance (Penha para[0658]); and 
displaying, in the first area, an image in the sequence of images that corresponds to the position of the begin-trim affordance in the second area (Penha para[0658]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined editing method of Cho with the display method of Penha in order to expand interaction with images (Penha para[0006]).
 

Penha para[0248]); and, 
in response to detecting the end of the input on the begin-trim affordance, displaying a subset, less than all, of the images in the sequence of images playing forward and then backward in the first area, wherein the subset does not include images in the sequence of images that occur before an image that corresponds to the adjusted position of the begin-trim affordance (Penha para[0248]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined editing method of Cho with the display method of Penha in order to expand interaction with images (Penha para[0006]).
 

In regards to claim 10, Cho as modified by Penha substantially discloses the method of claim 1, wherein, in accordance with a determination that the respective display mode is a merged display mode, the editing user interface that is displayed in response to detecting the first input is an editing user interface for the merged display mode, and the method includes: 
displaying a merged image in the first area in the editing user interface for the merged display mode, wherein the merged image includes concurrently displayed content from multiple images in the sequence of images (Penha para[0645]); 
while displaying the merged image in the first area in the editing user interface for the merged display mode, detecting an input on the begin-trim affordance(Penha para[0248]); and, 
while detecting the input on the begin-trim affordance: 
ceasing to display the merged image in the first area(Penha para[0248]); 
adjusting the position of the begin-trim affordance in the second area in accordance with the input on the begin-trim affordance (Penha para[0658]); and
Penha para[0658]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined editing method of Cho with the display method of Penha in order to expand interaction with images (Penha para[0006]).

In regards to claim 11, Cho as modified by Penha substantially discloses the method of claim 10, including: detecting an end of the input on the begin-trim affordance (Penha para[0248]); and, 
in response to detecting the end of the input on the begin-trim affordance, displaying a merged image made from a subset, less than all, of the images in the sequence of images in the first area, wherein the subset does not include images in the sequence of images that occur before an image that corresponds to the adjusted position of the begin-trim affordance (Penha para[0248]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined editing method of Cho with the display method of Penha in order to expand interaction with images (Penha para[0006]).

In regards to claim 12, Cho as modified by Penha substantially discloses the method of claim 1, wherein the editing user interface includes a volume affordance that, when activated, toggles sound for the media item on and off (Penha para[0175]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined editing method of Cho with the display method of Penha in order to expand interaction with images (Penha para[0006]).


the sequence of images in the media item was taken by a camera (Penha para[0013]); 
the sequence of images includes a representative image (Penha para[0013]);
 the sequence of images includes one or more images acquired by the camera after acquiring the representative image (Penha para[0013]); and 
the sequence of images includes one or more images acquired by the camera before acquiring the representative image (Penha para[0013]); and 
the method includes: in accordance with a determination that the respective display mode is a live- photo display mode, displaying in the second area a representative-image-selection affordance that is configured to select a representative image in the sequence of images via a position of the representative-image-selection affordance in the second area (Penha para[0016]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined editing method of Cho with the display method of Penha in order to expand interaction with images (Penha para[0006]).

In regards to claim 14, Cho as modified by Penha substantially discloses the method of claim 13, wherein, in accordance with a determination that the respective display mode is the live-photo display mode, the respective editing user interface that is displayed in response to detecting the first input is an editing user interface for the live-photo display mode, and the method includes: 
displaying the representative image of the sequence of images in the first area in the editing user interface for the live-photo display mode (Penha para[0248]); 
Penha para[0248]); and, 
while detecting the input on the begin-trim affordance: 
ceasing to display the representative image in the first area (Penha para[0248]); 
adjusting the position of the begin-trim affordance in the second area in accordance with the input on the begin-trim affordance (Penha para[0658]); and 
displaying, in the first area, an image in the sequence of images that corresponds to the position of the begin-trim affordance in the second area (Penha para[0658]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined editing method of Cho with the display method of Penha in order to expand interaction with images (Penha para[0006]).

In regards to claim 15, Cho as modified by Penha substantially discloses the method of claim 14, including: 
detecting an end of the input on the begin-trim affordance (Penha para[0248]); and, 
in response to detecting the end of the input on the begin-trim affordance, displaying the representative image in the first area (Penha para[0248]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined editing method of Cho with the display method of Penha in order to expand interaction with images (Penha para[0006]).

In regards to claim 16, Cho as modified by Penha substantially discloses the method of claim 14, wherein: 
while displaying the editing user interface for the live-photo display mode, detecting an input directed to a respective range-trim affordance, wherein: 
Penha para[0028]); and 
the input has a respective magnitude (Penha para[0211]); and, 
in response to detecting the input directed to the respective range-trim affordance: 
in accordance with a determination that the respective magnitude of the input corresponds to movement of the respective range-trim affordance by a first amount that is less than a distance between the start location of the respective range-trim affordance and the representative-image-selection affordance, moving the respective range-trim affordance by the first amount (Penha para[0212]); and, 
in accordance with a determination that the respective magnitude of the input corresponds to movement of the respective range-trim affordance by a second amount greater than the distance between the start location of the respective range-trim affordance and the representative-image-selection affordance, moving the respective range-trim affordance by the second amount and also moving the representative-image-selection affordance (Penha para[0213]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined editing method of Cho with the display method of Penha in order to expand interaction with images (Penha para[0006]).


In regards to claim 17, Cho as modified by Penha substantially discloses the method of claim 14, including: while detecting an input directed to the representative-image-selection affordance, displaying, in the second area, an indicator for a current representative image of the media item when a location of the representative-image-selection affordance in the second does not correspond to a representation of the current representative image of the media item (Cho para[0046]).  

In regards to claim 18, Cho as modified by Penha substantially discloses the method of claim 17, including: 
while detecting an input directed to the representative-image-selection affordance, in accordance with a determination that the representative-image-selection affordance is within a predetermined distance to a position that corresponds to the representation of the current representative image of the media item, snapping the representative-image-selection affordance to the position that corresponds to the representation of the current representative image of the media item (Penha para[0313]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined editing method of Cho with the display method of Penha in order to expand interaction with images (Penha para[0006]).

In regards to claim 19, Cho as modified by Penha substantially discloses the method of claim 18, wherein the electronic device has one or more tactile output generators, and the method includes: generating a tactile output when the representative-image-selection affordance snaps to the position that corresponds to the representation of the current representative image of the media item (Penha para[0080]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined editing method of Cho with the display method of Penha in order to expand interaction with images (Penha para[0006]).

In regards to claim 20, Cho as modified by Penha substantially discloses the method of claim 1, including: 
while displaying the editing user interface for the respective display mode, detecting an input to display editing user interface options (Cho para[0039]); 
Cho para[0041]); 
detecting an input on the first editing-display-mode affordance (Cho para[0043]); and, 
in response to detecting the input on the first editing-display-mode affordance, changing the editing user interface from the editing user interface for the respective display mode to an editing user interface for a display mode that corresponds to the first editing- display-mode affordance (Cho para[0043]).  

In regards to claim 21, Cho as modified by Penha substantially discloses the method of claim 1, wherein trimming the sequence of images in the media item also trims corresponding audio in the media item (Cho para[0114]).  

Claim 22 recites substantially similar limitations to claim 1. Thus claim 22 is rejected along the same rationale as claim 1.

Claim 23 recites substantially similar limitations to claim 1. Thus claim 23 is rejected along the same rationale as claim 1.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muira et al. (US2016/0357353) teaches editing a sequence of images.
Prendergast et al. (US2017/0300189) teaches editing a video on a timeline.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178